UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 MAURICE B. MOORE,                            :
                                              :
                       Plaintiff,             :
                                              :
               v.                             :                Civil Action No. 19-1718 (CKK)
                                              :
 U.S. OFFICE OF PERSONNEL                     :
 MANAGEMENT,                                  :
                                              :
                       Defendant.             :


                                    MEMORANDUM OPINION

       On May 31, 2019, plaintiff filed the original complaint in the Superior Court of the

District of Columbia, and on June 12, 2019, defendant removed the case. ECF No. 1. On June

24, 2019, plaintiff moved to dismiss the case voluntarily. ECF No. 5. The Court will grant the

motion and dismiss this case without prejudice. Plaintiff’s pending motion for a temporary

restraining order, ECF No. 4, will be denied without prejudice as moot. An Order is issued

separately.




DATE: July 10, 2019                         /s/
                                            COLLEEN KOLLAR KOTELLY
                                            United States District Court Judge